—Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered April 28, 1999, convicting defendant upon his plea of guilty of the crimes of sodomy in the first degree and endangering the welfare of a child (two counts).
Following the presentation of the People’s proof at his jury trial, which included the testimony of the young victims, defendant pleaded guilty to one count of sodomy in the first degree and two counts of endangering the welfare of a child as a result of his molestation of a 10-year-old child in the presence of her eight-year-old sibling. Defendant was sentenced to concurrent terms of 6 to 12 years in prison for the sodomy conviction and one year each for the remaining counts. Defendant now argues that this sentence was harsh and excessive because the prosecutor and defense attorney jointly recommended a sentence of 3 to 6 years on the sodomy conviction. We disagree with this contention. County Court made no commitment as to defendant’s sentence and it is well settled that a sentence within permissible statutory ranges will not be disturbed unless extraordinary circumstances exist warranting a modification (see, People v David, 263 AD2d 615). Here, given defendant’s prior criminal history and his admitted victimization of a young child under his care for his own sexual gratification, we find no reason to disturb the sentence imposed in the interest of justice (see, id.).
Cardona, P. J., Spain, Graffeo, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.